                                   1

                                   2                                    UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     MIGUEL A. CISNEROS,                                   Case No. 18-cv-01877-HSG (PR)
                                                          Petitioner,
                                   6
                                                                                               SECOND ORDER TO SHOW CAUSE
                                                    v.
                                   7

                                   8     JIM ROBERTSON, Warden,
                                                          Respondent.
                                   9

                                  10

                                  11                                              INTRODUCTION

                                  12             Petitioner, an inmate at Pelican Bay State Prison, filed this pro se action seeking a writ of
Northern District of California
 United States District Court




                                  13   habeas corpus pursuant to 28 U.S.C. § 2254. On July 3, 2018, the Court found that the petition

                                  14   stated three cognizable claims and directed Respondent to show cause why the petition should not

                                  15   be granted.

                                  16             On July 6, 2018, Petitioner filed a second action for writ of habeas corpus, Cisneros v.

                                  17   California, Case No. 18-cv-4049 HSG. As required by Ninth Circuit precedent, see Woods v.

                                  18   Carey, 525 F.3d 886, 889 (9th Cir. 2008), this Court construed the filing in Case No. 18-cv-4049

                                  19   to be a motion to amend the petition in the present action (i.e., in Case No. 18-cv-1877). This

                                  20   Court thus dismissed Case No. 18-cv-4049, and directed the Clerk to place a copy of the petition

                                  21   from Case No. 18-cv-4049 in the docket for Case No. 18-cv-1877, where it would be treated as a

                                  22   motion for leave to amend the petition in Case No. 18-cv-1877.

                                  23             On August 7, 2018, the Court granted the motion to amend. The Court noted, however,

                                  24   that the claims in the two actions were different and directed Petitioner to file a second amended

                                  25   petition (“SAP”) containing all of the claims for habeas relief he wants to present to this Court.

                                  26   Petitioner has filed his SAP (dkt. no. 32), which is before the Court for review pursuant to 28

                                  27   U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases in the United States District

                                  28   Courts.
                                   1                                            BACKGROUND

                                   2          According to the SAP, on or about June 3, 2016, Petitioner was convicted by a San Mateo

                                   3   County jury of kidnapping in the commission of a carjacking. He was sentenced to 21 years and 8

                                   4   months to life in state prison. In 2017, the California Court of Appeal affirmed his conviction, and

                                   5   the California Supreme Court denied his petition for review.

                                   6                                              DISCUSSION

                                   7   A.     Standard of Review

                                   8          This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                   9   custody pursuant to the judgment of a state court only on the ground that he is in custody in

                                  10   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  11   Hodges, 423 U.S. 19, 21 (1975). A district court shall “award the writ or issue an order directing

                                  12   the respondent to show cause why the writ should not be granted, unless it appears from the
Northern District of California
 United States District Court




                                  13   application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                  14   B.     Petitioner’s Claims

                                  15          As grounds for federal habeas relief, Petitioner claims that: (1) the trial court erred in

                                  16   admitting evidence of a prior uncharged act of robbery; (2) there was insufficient evidence to

                                  17   support a conviction for kidnapping in the commission of a carjacking; and (3) the trial court erred

                                  18   in instructing the jury pursuant to CALCRIM 376. Liberally construed, the claims appear

                                  19   arguably cognizable under § 2254 and merit an answer from Respondent. See Zichko v. Idaho,

                                  20   247 F.3d 1015, 1020 (9th Cir. 2001) (federal courts must construe pro se petitions for writs of

                                  21   habeas corpus liberally).

                                  22                                             CONCLUSION

                                  23          For the foregoing reasons,

                                  24          1. Respondent shall file with the Court and serve on Petitioner, within ninety-one (91)

                                  25   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                  26   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted

                                  27   based on the claims found cognizable herein. Respondent shall file with the answer and serve on

                                  28   Petitioner a copy of all portions of the state trial record that have been transcribed previously and
                                                                                         2
                                   1   that are relevant to a determination of the issues presented by the petition.

                                   2          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                   3   Court and serving it on Respondent within thirty-five (35) days of the date the answer is filed.

                                   4          2. Respondent may file, within ninety-one (91) days, a motion to dismiss on procedural

                                   5   grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules

                                   6   Governing Section 2254 Cases. If Respondent files such a motion, petitioner shall file with the

                                   7   Court and serve on Respondent an opposition or statement of non-opposition within twenty-eight

                                   8   (28) days of the date the motion is filed, and Respondent shall file with the Court and serve on

                                   9   Petitioner a reply within fourteen (14) days of the date any opposition is filed.

                                  10          3. Upon a showing of good cause, requests for a reasonable extension of time will be

                                  11   granted provided they are filed on or before the deadline they seek to extend.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: 10/23/2018

                                  14

                                  15
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  16                                                                 United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
